Citation Nr: 0503522	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  He received several awards and commendations to 
include the National Defense Service Medal, Vietnam Service 
Medal and Republic of Vietnam Gallantry Cross with Palm.  His 
military occupational specialty was Light Vehicle Driver.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in an August 
1991 rating decision; this denial was confirmed in a July 
1993 Board decision.  

3.  Evidence received since the July 1993 Board decision 
regarding the veteran's claim for service connection for PTSD 
raises a reasonable possibility of substantiating the claim.

4.  A clear preponderance of the evidence is against a 
finding that the veteran currently has PTSD.


CONCLUSIONS OF LAW

1.  The Board decision of July 1993, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1993) (currently 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2004)).

2.  New and material evidence has been submitted since the 
July 1993 Board decision and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

In January 2002, March 2003 and December 2003, the RO advised 
the veteran of the enactment of the VCAA and notified him of 
the evidence necessary to substantiate his claim to reopen; 
he was advised of his and VA's respective obligations with 
regard to obtaining evidence.  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence received 
and was requested to provide authorization for the release of 
any additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The October 2002 rating decision, June 2003 statement of the 
case (SOC), and April 2004 supplemental statement of the case 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim.  The June 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains VA treatment records relevant to 
the period on appeal and the veteran was afforded a VA 
examination in February 2004.  The veteran has not identified 
any outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence for PTSD Claim

The veteran submitted his original claim for service 
connection for PTSD in December 1990.  The RO denied that 
claim in an August 1991 rating decision, finding that there 
was no diagnosis of PTSD and the veteran had failed to verify 
an in-service stressor.  In a July 1993 decision, the Board 
confirmed the RO's denial of the veteran's claim for the same 
reasons.  The Board's decision of July 1993 is final.  See 
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1993) 
(currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2004)).

In January 2002 the veteran attempted to re-open his claim 
for PTSD.  The RO re-opened the claim based on "new and 
material evidence" of a diagnosis of PTSD but denied the 
claim based on no verifiable in-service stressor.  The 
veteran submitted a Notice of Disagreement (NOD) in February 
2003 and timely perfected an appeal.

The Board notes that even though the RO's October 2002 rating 
decision found that there was new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Upon review of the record, the Board finds that evidence 
received since the July 1993 Board decision is new and 
material.  Specifically, the April and May 2003 outpatient 
treatment reports from the VA Outpatient Clinic in Pensacola, 
Florida show a diagnosis of PTSD.  Assuming the credibility 
of this evidence, see Justus, supra, the additional evidence 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

Service Connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

There is no corroborative evidence that the veteran was in 
combat.  However, even without deciding whether the veteran's 
stressor claims are verified or verifiable, the Board finds 
that service connection for PTSD is not in order, since a 
preponderance of the evidence reflects that the veteran does 
not have a diagnosis of PTSD in accordance with VA 
regulations.  The veteran was diagnosed with PTSD for the 
first time at the VA Outpatient Clinic in Pensacola, Florida 
in April 2003.  The diagnosis was continued thereafter.  
These records reflect that the veteran complained of 
nightmares and recited stressor events from his service in 
the Republic of Vietnam.  The veteran was afforded a VA 
psychiatric examination in February 2004.  This examination 
showed that the veteran was not experiencing sufficient 
numbers of features or sufficient severity of features of 
PTSD to meet the DSM-IV criteria for that diagnosis.  The VA 
examination included a complete review of the claims folder 
and cited to clinical data of record.  It also included a 
mental status interview and the veteran's description of 
stressor events he experienced in service.  The Board finds 
that the VA examination is of more probative value than the 
VA outpatient treatment records.  

Current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The veteran's claim for service 
connection implicitly includes the assertion that he has 
PTSD, but his personal opinion as a lay person not trained in 
medicine is not competent evidence needed to establish a 
diagnosis of PTSD or its relationship to service.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

In essence, the Board finds that the veteran does not have 
PTSD in accordance with VA regulations.  The recent VA 
examination report conclusion that the veteran does not 
exhibit PTSD confirms a similar assessment following a VA 
examination in July 1991.  Since the veteran does not 
currently have PTSD, there is not need to discuss whether he 
has verified stressors from his period of active duty; the 
requirements of 38 C.F.R. § 3.304(f) have not been met.   
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD. 38 U.S.C.A. 
§ 5107(b).


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.

Service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


